Citation Nr: 0616688	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-16 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, including degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to August 
1995.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in June 2004, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, through the VA's Appeals Management Center 
(AMC) in Washington, D.C., for additional development.  
Following the AMC's attempts to complete the requested 
actions, the case was returned to the Board for further 
review.  

On the occasion of a VA medical examination in July 2005, the 
veteran set forth allegations signifying his intent to seek 
VA compensation for a cervical spine disorder, due to 
residuals of his service-connected low back disability.  The 
issue of secondary service connection is not now before the 
Board for review, but it is referred to the AMC or RO for its 
initial development and adjudication.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Following entry of the Board's June 2004 remand, the veteran 
in response to the AMC's request in June 2004 for him to 
identify the existence of records not already contained in 
his claims folder indicated that he had been treated at the 
VA Medical Center in Augusta, Georgia, from 1996 to 2000.  No 
subsequent attempt by the AMC is shown to have been made to 
obtain the records so referenced by the veteran, nor does the 
record otherwise contain any VA treatment records compiled at 
the VA facility in Augusta, Georgia.  The claims folder does 
include VA outpatient records from its facility in 
Washington, DC, dating from 2001, which reflect entries 
indicating by way of medical history that in January 2001 the 
veteran reported having been diagnosed as having a bulging 
cervical disc or other residual of a cervical spine injury 
when seen three years prior thereto at the Augusta VA.  
Further actions are thus is order to obtain any and all 
outstanding clinical records from the VA Medical Center in 
Augusta, Georgia, and depending on the outcome of the search 
for such records, additional medical input is deemed 
advisable.  Remand is thus required to effectuate these 
actions.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Any and all records of treatment 
pertaining to the veteran's cervical 
spine or neck which were compiled at the 
VA Medical Center in Augusta, Georgia, 
from the time of the veteran's discharge 
from service until the present must be 
obtained and added to his claims folder.  
Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the 
AMC concludes in writing that the records 
do not exist or that further attempts to 
obtain them would be futile, followed by 
notice to the veteran of the 
nonavailability of those records under 
38 C.F.R. § 3.159(e) (2005).  

2.  If and only if additional, pertinent 
VA treatment records are obtained as 
sought above, then the entirety of the 
veteran's claims folder must be returned 
to D. Branham, of the VA Medical Center 
in Richmond, Virginia, who previously 
examined the veteran on July 23, 2005, 
and provided professional medical input, 
so that an addendum to his earlier report 
may be prepared.  If D. Branham is 
unavailable, the veteran must be accorded 
a separate, orthopedic examination by a 
VA physician.  The entirety of the 
veteran's claims folder must be made 
available to D. Branham or his designee 
for review.

Ultimately, D. Branham or his designee 
must answer the following, providing a 
professional medical opinion, with 
supporting rationale:

Based on the entirety of the 
record, including the 
additional VA treatment records 
recently added to the claims 
folder, is it at least as 
likely as not that any current 
cervical spine disorder of the 
veteran had its onset during 
his period of active duty from 
October 1985 to August 1995 or 
is otherwise related thereto? 

Is it at least as likely as not 
that any arthritis of the 
veteran's cervical spine was 
present within the one-year 
period immediately following 
his discharge from service in 
August 1995 that cannot be 
attributed to postservice 
injury?  If so, how and to what 
degree was any such arthritis 
manifested?

D. Branham or his designee must 
respond to the foregoing 
utilizing the "at least as 
likely as not" language.

3.  Lastly, the veteran's claim of 
entitlement to service connection for a 
cervical spine disorder, including 
degenerative joint disease, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



